Citation Nr: 1121227	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status post right wrist injury with surgically treated ununited fracture of the lunate bone with painful incompletely anklylosed wrist, Kienboch's and DeQuervain's disease of the right wrist (dominant).

2.  Entitlement to service connection for a left wrist disorder, to include as secondary to service-connected status post right wrist injury with surgically treated ununited fracture of the lunate bone with painful incompletely anklylosed wrist, Kienboch's and DeQuervain's disease of the right wrist (dominant).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 1988. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.  

The Board notes that the Veteran untimely appealed an August 2004 rating decision denying an increased rating for her service-connected right wrist disability and entitlement to TDIU.  The Veteran appealed the untimeliness issue and the Board adjudicated the claims in a January 2010 decision.  The Board determined that the Veteran did not submit a timely substantive appeal with regard to the August 2004 rating decision that denied a rating in excess of 40 percent for her service-connected right wrist disability and denied entitlement to TDIU.  The RO construed the Veteran's untimely April 2007 substantive appeal as a new claim, and an increased rating for her right wrist disability and claim for TDIU were readjudicated in the August 2008 rating decision currently on appeal.  Her claim for service connection for a left wrist disorder was remanded by the Board in January 2010 for issuance of a statement of the case.  This development was subsequently completed. 

With respect to the Veteran's left wrist service connection claim, the Board has considered that the RO previously denied entitlement to service connection for the left hand, to include as secondary to her service-connected right wrist, in an April 2001 rating decision.  The analysis was limited to whether the Veteran should be service-connected for her left hand, the etiology of her left wrist was not addressed.  As such, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a left wrist disorder is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on a distinct diagnosis, that being a left wrist disorder.  The Veteran's previous claim solely related to her left hand.  As such, the claim for a left wrist disorder has been properly characterized on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Increased Rating Right Wrist 

The Board notes that the Veteran was last afforded a VA examination in April 2008.  At the time of this VA examination the Veteran reported that she could not use her right thumb, could not lift push or pull with her right hand, and could not grip with her right hand.  She denied any numbness of her hand.  Upon physical examination, the Veteran demonstrated 20 degrees of flexion and 10 degrees of extension of her wrist.  See April 2008 VA examination report.  The VA examiner indicated that the Veteran should be referred to a hand surgeon for further evaluation of her wrist.

The Board notes an April 2009 VA treatment record which indicated that the Veteran had significantly decreased range of motion in her right wrist.  Range of motion findings were not provided.  At her August 2010 BVA hearing, the Veteran essentially testified that she could not move her wrist.  See BVA Hearing Transcript (T.) at 5.  Moreover, she reported her fingertips were numb. See Id. She additionally testified that her hand goes numb when holding things.  See T. at 7.  The Veteran testified that her pain had gotten increasingly worse. See T. at 9. 

The April 2009 VA treatment record and the Veteran's BVA hearing testimony indicate that there has been an increase in symptomatology of the Veteran's right wrist, following her April 2008 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Left Wrist

As noted above, the Veteran underwent a VA examination in April 2008.  At this examination, the Veteran's left wrist was additionally assessed.  However, at the time of the examination, the Veteran's left wrist function was assessed to be well within normal limits.  The Board notes however, that during the pendency of the appeal, the Veteran has been diagnosed with carpel tunnel syndrome of the left wrist (April 2009 VA treatment record).  

It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  

The Veteran asserts that her left wrist disorder is secondary to her service-connected right wrist.  In this regard, the Board has considered an August 2005 VA examination and opinion.  The August 2005 VA examiner determined that the Veteran had a diagnosis of DeQuervain's disease of the left wrist.  The VA examiner indicated that it was at least as likely as not that the Veteran's current wrist condition is caused by her service-connected wrist injury, which resulted in the development of Kienboch's disease and the current DeQuervain's disorder.  A rationale was not provided.  In Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  The probative value of the August 2005 opinion is therefore limited. However, the Board finds the above treating practitioner's statement is an 'indication' that her current left wrist disorder may be associated with her service-connected right wrist disability, and that a VA examination is required to determine whether this disorder is related to her service- connected right wrist disability or service. 

The Board notes that in-service treatment records reflect that the Veteran was seen for tenderness over the left scaphoid in the anatomical "snuff box" in May 1986.  She was diagnosed with a left wrist sprain and a possible scaphoid fracture, despite negative x-rays.  Her wrist was immobilized.  Approximately two weeks later, she was seen for a possible left scaphoid fracture.  The Veteran indicated that her wrist was still painful and that she had decreased strength in the left hand.  The treatment note reflects that her cast had broken the night before.  A December 1986 treatment record indicated that the Veteran had a clinically suspicious scaphoid fracture despite a negative x-ray.  There are no additional treatment records associated with her left wrist.  The Veteran was medically separated from service due to her right wrist.  Post-service treatment records reflect left wrist complaints as early as April 1989. 

The Board has considered that the Veteran reported a past history of a bilateral wrist fracture, on a November 1986 report of medical history which appears to indicate that the Veteran suffered from left wrist symptomatology prior to service.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1132.

In assessing whether the Veteran was in sound condition upon entry into service, the treatment records have been reviewed.  The Board initially notes that a January 1985 entrance examination reflected a normal clinical evaluation of her upper extremities.  Moreover, the claims file does not contain clear and unmistakable evidence to rebut such presumption.  The Board acknowledges the November 1986 report of medical history which appears to indicate that the Veteran suffered from a left wrist fracture prior to service.  However, the United States Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, and giving her the benefit of the doubt, the Board will proceed under the premise that her left wrist disorder did not preexist service. 

In light of the August 2005 VA examiner's statements, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether this disorder is related to her service-connected right wrist, or to service. 

TDIU

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for a right wrist disability (40 percent) and a right wrist postoperative scar (10 percent).  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of her service-connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Outstanding Records

 VA Treatment-  The Veteran testified at her August 2010 BVA hearing that she had undergone an MRI, X-rays and strength testing in 2009.  See BVA T. at 20. Although VA treatment records in the file are current through January 2010, a copy of this testing is not located in the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Moreover, the Board notes that a February 2010 Statement of the Case (SOC) reflects that the RO reviewed the Veteran's electronic VA records.  While on Remand, the RO should print out all pertinent VA treatment records and associate them with the claims file. 

Vocational Rehabilitation-  The Veteran testified at her August 2010 BVA hearing that she had been participating in VA vocational rehabilitation, up until the previous month.  See BVA T. at 21. The vocational rehabilitation folder has not been associated with the claims file.  These records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her right and left wrists.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding pertinent VA treatment records since January 2010, and the 2009 testing referenced in the Veteran's August 2010 BVA hearing testimony.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  The RO/AMC must prepare a memorandum specifically describing the records that are found in the 'electronic records' cited to in the February 2010 SOC.  Copies of all identified 'electronic records' must be associated with the claims file.  

3.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

4.  Following the development set forth in paragraphs 1 2 & 3 of this Remand, schedule the Veteran for an examination to determine the current nature and extent of her service-connected status post right wrist injury with surgically treated ununited fracture of the lunate bone with painful incompletely anklylosed wrist, Kienboch's and DeQuervain's disease of the right wrist (dominant) and to determine the etiology of any current left wrist disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner should also provide an opinion concerning:

* Is there complete paralysis of the median nerve (the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist, weakened; pain with trophic disturbances)?

* Is there incomplete severe paralysis of the median nerve?

* Is there unfavorable ankylosis, in any degree of palmer flexion, or with ulnar or radial deviation of the right wrist?

* Is there loss of use of the right hand?

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

Left Wrist

The examiner should review the Veteran's claims file and determine whether the Veteran at the time her claims were received (in April 2007) or at any time since then has met the criteria for diagnoses of a left wrist disorder.  

In doing so, the examiner should address the fact that VA treatment records reference a diagnosis of carpel tunnel syndrome 

If the examiner concludes that the Veteran did in fact have a left wrist disorder during the course of her appeal, the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current left wrist disorder had its onset in service or is due to an injury in service.  The examiner should also opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current left wrist disorder was caused or aggravated by her service-connected right wrist disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left wrist disorder (i.e., a baseline) before the onset of the aggravation, and the extent of the disability after the aggravation.

The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records) and contain a complete rationale.  The examiner is also asked to address an August 2005 VA examination opinion indicating a relationship between the Veterans's left wrist and service-connected right wrist disability.  The examiner should indicate that the claims file has been reviewed in his report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

TDIU

Based on a review all pertinent records associated with the claims file, medical findings and medical principles, state the type of employment duties the Veteran would be prevented from performing due to the service-connected right wrist and scar disabilities.  In other words what would the limitations be in conducting manual labor and whether there would be in limitations in performing sedentary tasks.

A clear rationale for all opinions should be provided.  Specifically, the examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on her ability to obtain or maintain employment, to include a discussion of obstacles and challenges she might face, and her capability for performing sedentary employment.  .

5.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

